Title: Francis Coffyn to the American Commissioners, 20 January 1778
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honored Gentlemen
Dunkirk 20th. Jany 1778
I had the honnor to address you my last the 15th. inst. advising you the arrival of Two wounded Seamen taken in the Lexington, and by a former I inform’d you on a Seperate slit [slip] of paper of the Taking of the Brigantine l’aimable Reine Capne. Paul Berthelot, bound from Martinico to this port, by the Swan Capn. Wm. Meadows, which carry’d her to New York. Being since deprived of your respected favours, this only serves to inform you that the said Brigantine l’aimable Reine arrived this morning in our road after a passage of 31. days. The 46. Hogsheads Tobacco, and 23 Casks of Indigo she had on board were condemn’d and forfeited to the Captors, but the vessell and the remainder of the Cargo consisting in Sugar and Coffee were released, and Capn. Berthelot suffer’d to proceed on his voyage. He Sail’d from New york the 19th December. The Surgeon of this vessell came on shore this morning and has deposited in the hands of the owners Messrs. Emmery Pere & fils a Journal of every remarcable transaction during his stay at New York, by which it appears that a few days before his departure, General Gates fell in with a detachment of 6000. Royalists commanded by General Cornwallis in the Jerseys, which were surrounded by the american army, and totally defeated. General Cornwallis with 1500. of his men were taken prisonners, and 900. remain’d dead in the field. The rest were dispers’d in the woods, and several battalions of German troops, have deserted and Join’d the Continental army, so that this action may be look’d upon as compleat a Victory as that which the same general obtain’d over Genl. Bourgoyne. I Expect to be more particularly inform’d tomorrow. If I learn any thing worth your notice I shall take the liberty to acquaint you therewith; in the meantime I must not obmit adding here that in the different actions in the Jerseys and about new york, the Continental troops have taken from their Ennemys 76. pieces brass Cannon, that at the time Capn. Berthelot sail’d there was only 1200. English and hessians with 500. american Royalists remaining in New York and that they was making preparations to Evacuate that Town, which was then very narrowly blocaded, that before he lost sight of said place he saw it cover’d with Smoak as if it had been all on fire. I have the honnor to subscribe myself tho’ in haste very respectfully Honored Gentlemen Your most obedient and very Humble Servant
Frans. Coffyn
 
Addressed: To / the Honble. Benjn. Franklin, Silas / Dean, & Arthur Lee, Esqrs. / at Passÿ
Notation: Dunkerque 20th: Jany 1778 F Coffins Letter
